PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/365,120
Filing Date: 30 Nov 2016
Appellant(s): Hoffman, Steven



__________________
Timothy J. Doyle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 November 2021 appealing from the Office action mailed 12 May 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues, beginning on page 5, that Yang does not disclose targeting ligands that form conjugates with drugs but instead, Yang teaches N4 imaging agents conjugated with a drug.  Appellant argues that for that reason, the prima facie case of obviousness lacks factual support.

Appellant’s arguments have been fully considered but are not found persuasive.  In response to appellant’s arguments, while Yang does teach a conjugate between N4 imaging agents and a targeting agent, Yang was also cited as clearly teaching targeting ligands including α-methyltyrosine (e.g. α-methyl-DL-tyrosine) for targeting cancerous cells (pars. [0029], [0130] and [0165]) (see pg. 4 of Final Office Action mailed 5/12/2021).  Appellants do not address these teachings as relied upon in the rejection.  Further, Appellants argument is insufficient to overcome the prima facie obviousness rejection in light of the disclosure of Gengrinovitch and the teachings of Yang and Li, which renders prima facie obvious a composition comprising an anti-cancer agent selected from including panitumumab, lapatinib, vandetanib, axitinib, bosutinib, dasatinib, temsirolimus, pazopanib, everolimus, nilotinib, bendamustine and ixabepilone; wherein the anti-cancer agent is covalently linked to a tyrosine derivative including α-methyltyrosine (e.g. α-methyl-DL-tyrosine).  Specifically, Gengrinovitch discloses amino acids and derivatives or analogs thereof covalently linked to a drug (page 5, lines 13-16).  Gengrinovitch discloses that the drug includes a chemotherapeutic agent (page 1, line 4; page 6, line 6).  Gengrinovitch discloses 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN P NGUYEN/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619  

                                                                                                                                                                                                      /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.